                      Case 3:21-mj-00100-RMS Document 1 Filed 01/28/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                       District District
                                                   __________   of Connecticut
                                                                         of __________

                  United States of America                              )
                             v.                                         )
                 JHANANNIE SINGH
                                                                        )
  a.k.a. "Jasmine Singh," a.k.a. "Sharmala Persaud"                     )      Case No.
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           September 2020 - January 2021             in the county of             New Haven                     in the
                       District of      Connecticut and elsewhere   , the defendant(s) violated:

            Code Section                                                          Offense Description
18 U.S.C. § 2314                                  Interstate Transportation of Stolen Property
18 U.S.C. § 510(b)                                Exchanging, Receiving, and Concealing Stolen Bonds of the United States
18 U.S.C. § 1349                                  Conspiracy to Commit Bank Fraud




         This criminal complaint is based on these facts:
Please see attached affidavit of Special Agent Sean Gordon, FBI.




         ✔ Continued on the attached sheet.
         ’
                                                                                                               Digitally signed by SEAN
                                                                               SEAN GORDON GORDON
                                                                                           Date: 2021.01.28 13:17:14 -05'00'
                                                                                                   Complainant’s signature

                                                                                           Special Agent Sean Gordon, FBI
                                                                                                    Printed name and title

Sworn to before me by telephone.
                                                                                                               Digitally signed by Robert M.

                  01/28/2021
                                                                                Robert M. Spector              Spector
                                                                                                               Date: 2021.01.28 18:12:47 -05'00'
Date:
                                                                                                      Judge’s signature

City and state:                  New Haven, Connecticut                             Hon. Robert M. Spector, U.S. Magistrate Judge
                                                                                                    Printed name and title



        Print                        Save As...                     Attach                                                      Reset
